DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 8 March 2021.
Claims 1-24 are currently pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 16, and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites “the drive assembly”, which lacks antecedent basis. It is unclear if this is a new element or the drive train? Examiner will interpret as “a drive assembly” to further prosecution. 
Claim 2, recites 3 conditions separated by (i), (ii), and (iii), but fails to have a conjunction (and/or) between the conditions. Examiner will interpret line 5 to recite “, and (iii) the…”.
Claim 16, line 1 recites “drive link”, is this a new element or the same as previously recited in claim 14? Examiner will interpret as “the drive link”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemoto (US 6,701,973).

Claim 1, Ikemoto teaches a filling system (Title; Fig. 5), comprising:
a conveyor (grippers 2; Fig. 1) for moving containers (1; Fig. 5) to be filled along a conveyance path (col. 4 l. 53-61);
at least one drop chute (3; Figs. 1 and 5) with an outlet (6; Fig. 1) above the conveyance path (col. 4 l. 62-col. 5 l. 6);
a drive train (5, 13, 22, 21, 25, 24, 28; Figs. 5-6) operatively connected for moving the drop chute to align the outlet of the drop chute with one container of the moving containers during filling of the one container with items (col. 7 l. 7-42), the drive assembly comprising:
a primary drive frame movable along a first axis (24; Fig. 5);
a secondary drive frame (21; Fig. 5) mounted on the primary drive frame for movement therewith, the secondary drive frame movable relative to the primary drive frame along a second axis, wherein the second axis is transverse to the first axis, wherein the secondary drive frame includes a drive link operatively linked to move the drop chute (“At an intermediate position (being at the same height) of the swinging supporting shafts 5 of the respective upper hoppers 3, a separate swinging supporting shaft 22 is shaft-supported in a bearing holder 23 so as to be rotatable, and a swinging lever 24 is fastened to the tip of this swinging supporting shaft 22. The swinging lever 24 is oriented parallel to the supporting levers 13, and a supporting pin 25 (see FIG. 7) connects the connecting plate 21 and swinging lever 24 at the same height as the supporting pins 16 so that the connecting plate 21 and swinging lever 24 are pivotable.” col. 7 l. 24-34).

Claim 18, Ikemoto teaches a filling machine, comprising:
a housing (11; Fig. 7) at least in part defining an internal space (internal space defined by 11, 24, and 30 shown in Fig. 7), the housing including a rotating disc assembly (37; Fig. 12) positioned in an opening of a housing wall;
a conveyor (grippers 2; Fig. 1) for moving containers (1; Fig. 5) to be filled along a conveyance path at an external side of the housing (col. 4 l. 53-61);
at least one drop chute (3; Figs. 1 and 5) with an outlet (6; Fig. 1) above the conveyance path (col. 4 l. 62-col. 5 l. 6);
a drive assembly (5, 13, 22, 21, 25, 24, 28; Figs. 5-6)  operatively connected for moving the drop chute to align the outlet of the drop chute with one container of the moving containers during filling of the one container with items (col. 7 l. 7-42), the drive assembly including a drive link movable both substantially parallel to the conveyance path and runs substantially perpendicular to the conveyance path (“At an intermediate position (being at the same height) of the swinging supporting shafts 5 of the respective upper hoppers 3, a separate swinging supporting shaft 22 is shaft-supported in a bearing holder 23 so as to be rotatable, and a swinging lever 24 is fastened to the tip of this swinging supporting shaft 22. The swinging lever 24 is oriented parallel to the supporting levers 13, and a supporting pin 25 (see FIG. 7) connects the connecting plate 21 and swinging lever 24 at the same height as the supporting pins 16 so that the connecting plate 21 and swinging lever 24 are pivotable.” col. 7 l. 24-34), at least part of the drive link located within the internal space;
wherein the drive link is operatively connected to move the drop chute through the rotating disc assembly (col. 7 l. 43-61).


Allowable Subject Matter
Claims 2-17 and 19-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731